Per Curiam.

Counsel for plaintiff in error have presented a petition for rehearing in the above causes. The rehearing is sought on that portion of the opinion herein which holds that a person convicted of the crime of perjury or of subornation of perjury is barred by the statute (R. L. 1935, § 3823) from testifying in any of the courts of the Territory and that an executive pardon does not remove the disqualification.
This same subject was dealt with in the briefs of both parties and again at the oral argument and has received the fullest consideration by this court. A rehearing would avail nothing.
The petition for rehearing is denied.